Citation Nr: 0810865	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the substantive appeal (VA Form 9) that was received 
on July 8, 2005 was timely. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1945 to May 1946.  He died in January 2002.  His 
surviving spouse is the appellant.

In a March 2004 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania reduced 
the amount of the appellant's death pension benefit based on 
her report of income.

The appellant submitted a notice of disagreement (NOD), which 
was dated and received in May 2004.  In December 2004, the RO 
issued a statement of the case (SOC).  In July 2005, the RO 
received a substantive appeal (VA Form 9), which was dated in 
January 2005 and accompanied by a letter dated in June 2005.  
Later that month, the RO determined the substantive appeal 
was untimely.  In October 2005, she filed a NOD with regard 
to this determination.  In March 2006, a SOC was issued and 
she filed a substantive appeal (VA Form 9) in March 2006. 

In statements made in the course of this appeal, the 
appellant has reported that she is no longer employed and now 
has no income.  It is unclear from the record whether the RO 
has assessed the appellant's eligibility for a higher rate of 
death pension benefits.  This matter is referred to the RO 
for appropriate action.

The appellant has also made numerous statements that could be 
construed as claims for burial benefits and reimbursement for 
the veteran's final expenses.  It does not appear that these 
claims have been adjudicated.  These issues are also referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  On March 20, 2004, the RO notified the appellant of its 
decision reducing her pension payments because it had 
received information that her income had changed.

2.  Following a receipt of an NOD, the RO issued an SOC to 
the appellant on December 2, 2004.

3.  The appellant did not file a substantive appeal within 60 
days from the date of the SOC or within one year of the 
notification of the March 2004 decision. 


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the March 
2004 decision reducing her pension payments.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.305 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The issue of whether the substantive appeal was timely is one 
in which the law is dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

While the VCAA is not applicable to this claim, the appellant 
is still entitled to certain general due process 
considerations.  See 38 C.F.R. § 3.103.  In this case, she 
was informed of the necessity of filing a timely substantive 
appeal (see letter accompanying the March 2006 SOC and 
attached VA Form 9 with instructions).  Furthermore, the RO 
issued a December 2005 VCAA notice letter addressing the 
timeliness of her substantive appeal, and notifying her that 
she had an opportunity to submit additional evidence and 
argument concerning this issue.  Thus, there are no further 
duties to provide notice or assistance. 

Analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2007).

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after an SOC 
has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201.  The filing of a substantive appeal, which consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information is the final step the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

The substantive appeal must be filed within sixty days from 
the date that the RO mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

On March 20, 2004, the RO sent the appellant a letter 
notifying her of its decision reducing her pension payments 
based on her report of income.  In May 2004, she filed an 
NOD; and, on December 2, 2004, an SOC was issued.  A 
substantive appeal was received on July 8, 2005, more than 60 
days after the issuance of the SOC and more than one year 
after mailing of the notice of the decision.

In computing the time limit for filing a substantive appeal, 
38 C.F.R. § 20.305(a) provides that a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the "mailbox rule" applies and the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  In this case, the postmark is not of record.  The 
RO received the VA Form 9 on July 8, 2005, as date stamped on 
the document.

In addition to this regulatory mailbox rule, there is a 
common law mailbox rule, which creates a presumption that a 
document was received by the intended recipient where 
evidence shows that the document was delivered into the 
custody of the United States Postal Service.  Savitz v. 
Peake, No. 2007-7239, slip op at 5-6 (Fed. Cir. Mar. 8, 
2008).  This rule, in contrast to the statutory mailbox rule, 
creates only a presumption that a document was received and 
does not create any presumption as to when the document was 
received.  Id.

The appellant resides in Beirut, Lebanon.  In a statement 
dated June 22, 2005, she wrote that she had submitted an 
appeal five months earlier.  In support of her letter, the 
appellant sent a photocopy of a VA Form 9, dated January 26, 
2005, addressing her objection to the decision reducing her 
pension benefits.  The June 2005 letter was stamped as 
received by VA on July 8, 2005.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the U.S. Postal Service and VA properly 
discharged their official duties by properly handling mail 
and claims submitted by the veteran.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary".  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

There is no evidence, other than he appellant's statements to 
rebut the presumption of regularity.  While she has submitted 
a VA Form 9 dated January 26, 2005, there is no independent 
evidence of when it was mailed, and it constitutes a 
statement made by the appellant.  Furthermore, the VA Form 9 
was received and date stamped by the RO on July 8, 2005, 
almost 6 months after the appellant claimed she mailed her 
appeal.

With regard to the common law mailbox rule, there is no 
evidence that the substantive appeal was delivered into the 
custody of the United States Postal Service in a timely 
manner.  The appellant has indicated only that the 
substantive appeal was delivered to the Lebanese postal 
authority.  In any event, the rule would not create a 
presumption as to when the document was received, which is 
the crucial question in this case.  See Savitz.

The mailbox rule applies only to the United States Postal 
Authority.  Lanao v. Brown, 8 Vet. App. 361 (1995) (per 
curiam order) (holding that an NOA bearing a Philippine 
postmark is not entitled to the statutory mailbox rule)
 
In this case, there was no correspondence received from the 
appellant within 60 days from the date of the SOC or within 
one year of the notification of the March 2004 decision.  
Although the appellant reports that on January 26, 2005 she 
sent her VA Form 9, it must be presumed that the Postal 
Service properly discharged its official duties in delivering 
mail, and that VA officials properly discharged their duties 
in handling correspondence from the appellant. 

The appellant has asserted that mail can be delayed due to 
deficiencies in the Lebanese mail system.  The record shows, 
however, that all other communications between VA and the 
appellant during the course of her appeals have been received 
in a timely fashion and without incident.  Other than the 
appellant's assertions, the record does not contain clear 
evidence to the contrary.  The presumption of regularity 
dictates that the Board finds that the appellant did not file 
a substantive appeal within 60 days from the date of the SOC 
or within one year of the notification of the March 2004 
decision. 

Even if the presumption of soundness were not for 
application, the fact that correspondence has otherwise been 
sent and received on time, would weigh against a finding that 
the substantive appeal was sent on time.

The Board may waive the timely filing of a substantive 
appeal, even if the appellant has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); cf. Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303 (2007).

The Board is not required to waive the filing of a 
substantive appeal unless the RO has certified the appeal to 
the Board or the Board has taken actions indicating to the 
veteran that it has waived the timely filing of the 
substantive appeal.  Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557-58 (2003);  Archbold v. Brown, 9 Vet App 124 
(1996).  The agency of original jurisdiction (AOJ) has not 
certified the claim at issue, and neither the Board nor the 
AOJ has taken any action indicating that it was waiving the 
timely filing of an appeal.   

The appellant has not made any argument as to why she was 
unable to file a timely substantive appeal aside from her 
claim that she mailed her appeal on January 26, 2005.   She 
has perfected another appeal to the Board, and should have 
been aware of the filing deadlines, even if he had not been 
provided notice of those deadlines when she was mailed the 
statement of the case.  She was, in fact, provided notice of 
the deadlines when the statement of the case was mailed.  She 
has not alleged that mental illness or other disability 
prevented her from filing a timely substantive appeal and 
there is no evidence that she was prevented from timely 
filing.  The Board can find no extenuating circumstances 
warranting waiver of the filing of a substantive appeal.

Because the appellant's substantive appeal was not timely, 
the appeal for the establishment of an additional amount of 
pension for surviving spouse is not perfected.  Consequently, 
her appeal as to this issue is dismissed.  Roy v. Brown, 5 
Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. 
App. 119, 128-31 (1999) (discussing the necessity of filing a 
substantive appeal which comports with governing 
regulations). 


ORDER

The substantive appeal received in July 2005 is untimely. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


